DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1, 4, 7-12, 15-17, & 19-20		Pending
Claims 2, 3, 5, 6, 13, 14, 18, & 21		Cancelled
Prior Art Reference:
Carlson		US 3,180,126

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" (figure 1) and "22" (figure 6) have both been used to designate the “cutting portion”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 is missing punctuation at the end, Examiner believes a comma (,) is needed.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 20 states, “holding region”, Examiner believes it should state, “holding portion” to remain consistent with the other claims and to avoid any antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 3,180,126).

Regarding claim 1, Carlson discloses a screw (abstract) for cutting a thread into a component, 
a shank (20) which at least in portions is provided with a thread (fig. 1), 
a screw head (16) having a drive configuration (18), the screw head (16) being adjoined by the shank (20),

wherein the holding portion (24) has a larger external diameter (fig. 3) in relation to the cutting portion (28),
further including a truncated-cone-type intermediate portion (fig. 3) that is provided with a thread (fig. 1) is disposed between the holding portion (24) and the cutting portion (28), and wherein the cutting portion (28) has a truncated-cone-type attachment portion (fig. 3)
further wherein the holding portion (24) has a circular cross section (52, fig. 4), in that the cutting portion (28) has a polygonal cross section (56, fig. 4) having rounded corners and convexly curved lateral edges (fig. 4), in particular a polylobular cross section (fig. 4), except for [in that a core diameter of the thread (fig. 1) in the holding portion (24) conforms to a core diameter according to a standard suitable for the intended application, in particular according to ISO-965 and/or DIN 13-20, in that the external diameter of the thread (fig. 1) in the holding region (24) is enlarged by a maximum of 4%, in particular by a maximum of 1%, in relation to an external diameter according to a standard suitable for the intended application, in particular according to ISO-965 and/or DIN 13-20].
Examiner notes that Carlson does not explicitly disclose in that a core diameter of the thread in the holding portion conforms to a core diameter according to a standard suitable for the intended application, in particular according to ISO-965 and/or DIN 13-20, in that the external diameter of the thread in the holding region is enlarged by a 
However, it would have been an obvious matter of design choice in that a core diameter of the thread in the holding portion conforms to a core diameter according to a standard suitable for the intended application, in particular according to ISO-965 and/or DIN 13-20, in that the external diameter of the thread in the holding region is enlarged by a maximum of 4%, in particular by a maximum of 1%, in relation to an external diameter according to a standard suitable for the intended application, in particular according to ISO-965 and/or DIN 13-20, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Carlson.
 NOTE: neither ISO-965 nor DIN 13-20 are addressed in Applicant’s Specification, hence, Examiner views these as universal standards used broadly throughout industry. (See conclusion).   

Regarding claim 4, Carlson discloses the screw as claimed in claim 1, wherein a height of the thread flanks (figs. 1-2), measured in the radial direction, in the holding portion (24) is larger than in the cutting portion (28).

Regarding claim 7, Carlson discloses the screw as claimed in claim 1, wherein the holding portion (24) is configured so as to be cylindrical (52, figs. 3-4).

Regarding claim 8, Carlson discloses the screw as claimed in claim 1, wherein the cutting portion (28) has a cylindrical calibration portion (56, figs. 3-4).

Regarding claim 9, Carlson discloses the screw as claimed in claim 1, wherein the cutting portion (28) overall is configured in the manner of a truncated cone (fig. 3).

Regarding claim 10, Carlson discloses the screw as claimed in claim 1, wherein the cutting portion (28) has a shape that tapers off toward the tip (fig. 3), the envelope lines of said shape being curved (62, fig. 4).

Regarding claim 11, Carlson discloses the screw as claimed in claim 10, characterized in that the envelope lines run so as to be parabolic (62, fig. 4).

Regarding claim 12, Carlson discloses the screw as claimed in claim 10, wherein the envelope lines terminate at a flattened tip (50, fig. 3).

Regarding claim 15, Carlson discloses the screw as claimed in claim 1, wherein the holding portion (24) has a circular cross section (52, fig. 4), the cutting portion (28) has a polygonal cross section having rounded corners and convexly curved lateral edges (56, fig. 4), and a cross-sectional variation from polygonal to circular is performed in the intermediate portion (54, fig. 3).

Regarding claim 16, Carlson discloses the screw as claimed in claim 1, wherein the length of the intermediate portion (54, fig. 3) is between double and triple the thread pitch (fig. 3) of the thread (fig. 1).

Regarding claim 17, Carlson discloses the screw as claimed in claim 15, wherein the last thread turn (fig.1) of the intermediate portion (54) at the transition from the intermediate portion (54) to the holding portion (24) has a circular cross section (fig. 3).

Regarding claim 19, Carlson discloses the screw as claimed in claim 1, characterized in that the first thread turn (fig. 1) of the attachment portion (fig. 3) at the end of the screw (fig, 1) has a circular cross section (fig. 3).

Regarding claim 20, Carlson discloses the screw as claimed in claim 1, wherein a core diameter of the thread (fig. 1) in the holding portion (24) conforms to a core diameter according to a standard suitable for the intended application, in particular according to at least one of ISO-965 and DIN 13-20. (See note in claim 1 and conclusion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sussenbach (USPAP 2010/0014938 A1) - See paragraph [0032].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd